Mr. Chief Justice Clarity delivered the opinion of the court: The claimant, Frank Lutz, a resident of Fulton county, State of Illinois, files claim for money expended by bim for the repairs upon a certain Cadillac automobile, the damage to which was occasioned by accident in manner following, according to allegations of claimant. The claimant alleges that while driving the said car on one of the hard surface roads in the State of Illinois, commonly known as the Peoria-Springfield road and driving in the direction of Springfield, Illinois, on said hard road, the claimant met one Charles Wheymer an employe of the State of Illinois driving a State truck, property of the State of Illinois and driving in a northerly direction. Claimant was driving in a southerly direction and was driving on the right side of the road, that the said Charles Wheymer driving said truck as aforesaid was at a point almost adjacent to the claimant and when the two machines were about to pass something happened to the -State truck which turned directly towards claimant striking the left side of the car, tearing off both the front and rear fenders on the left side of said car and otherwise damaging said machine. The driver of said State truck explained to claimant that the accident was the result of the trouble of tire and wheel of said auto truck which resulted in his being unable to control the truck. Claimant further alleges that his claim and damages amount to $85.54. It appears that there is no objections made as to the amount of claim or defense as to the cause of the accident. Therefore this court recommends that claimant be allowed the sum of $85.54.